—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered November 10,1993, convicting him of grand larceny in the second degree (two counts), and attempted grand larceny in the second degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was withdrawn on October 26, 1993, and was reinstated improperly by the court is unpreserved for appellate review (see, CPL 470.05 [2]).
Further, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s subsequent application to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.